     Case 1:20-cv-01067-JTN-SJB ECF No. 1, PageID.1 Filed 11/05/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

PATIENCE ASABOR,
an individual,

               Plaintiff,                                    FILE NO.: 1:20-cv-
v

MICHIGAN DEPARTMENT OF HUMAN RESOURCES,
a public body,

               Defendant.




 WILLIAM F. PIPER, PLC
 William F. Piper (P38636)
 Attorney for Plaintiff
 1611 W. Centre Avenue, Suite 209
 Portage, MI 49024
 (269) 321-5008
 wpiper@wpiperlaw.com


                                         COMPLAINT

        The plaintiff Patience Asabor, by and through her attorney William F. Piper, PLC, for her

complaint, states as follows:

                                JURISDICTIONAL ALLEGATIONS

1.      The plaintiff Patience Asabor is a darked-skinned woman of African descent who lived in

        the city and county of Kalamazoo at all times relevant to this complaint.

2.      The defendant, d/b/a Kalamazoo Psychiatric Hospital, did business in the County of

        Kalamazoo at all times relevant to this complaint.

3.      This lawsuit arises under the Elliott-Larsen Civil Rights Act, MCL 37.2101, et seq.




                                                 1
     Case 1:20-cv-01067-JTN-SJB ECF No. 1, PageID.2 Filed 11/05/20 Page 2 of 5




4.      This lawsuit arises out the defendant’s termination of Ms. Asabor’s employment by it on

        July 31, 2019.

                                  COMMON ALLEGATIONS

5.      The plaintiff restates and realleges as though fully set forth herein paragraphs 1-4 of this

        Complaint.

6.      The defendant hired the plaintiff to work for it in August 2003 as a resident care aide at its

        facility in the City of Kalamazoo.

7.      At all times that Ms. Asabor worked for it she did a good job for it.

8.      In the fall of 2015 a resident sexually assaulted Ms. Asabor by placing his hand on her

        buttocks.

9.      Ms. Asabor reacted negatively and sternly to the resident’s actions, but she didn’t touch or

        slap him.

10.     Nevertheless, because of the aforementioned incident and others in which she allegedly

        didn’t intervene or report, the defendant placed Ms. Asabor on a last chance agreement.

11.     The last chance agreement essentially indicated that Ms. Asabor couldn’t have any major

        or minor performance issues regarding residents for a year, or she would be terminated.

12.     Ms. Asabor complied with her last chance agreement, and, after a year, it no longer

        governed her employment.

13.     In the meantime, the defendant exhibited actions revealing a preference for young

        employees in hiring and retention.

14.     On or about May 1, 2019 Ms. Asabor, along with two other employees, were supposed to

        have performed welfare checks on a woman every 7-8 minutes or so.




                                                  2
  Case 1:20-cv-01067-JTN-SJB ECF No. 1, PageID.3 Filed 11/05/20 Page 3 of 5




15.   Ms. Asabor, who noticed that the room that the woman was is was locked, and who had

      been busy, did not make the check for about a half an hour.

16.   The two other employees, who are white, one of which was Tonya Macharoia, who was in

      her forties, and the other of which was Melissa Averill, who was also in her forties, also did

      not make the welfare check.

17.   Ms. Averill had locked the door to the patient’s room.

18.   The resident was unharmed, and the violation was considered a minor policy violation.

19.   An employee from the Human Resources department and an union representative told Ms.

      Asabor that the third degree negligence in question wasn’t enough for termination.

20.   Nevertheless, the defendant terminated Ms. Asabor’s employment by it on July 31, 2019.

21.   The defendant did not terminate the two younger white employees referenced above.

22.   The defendant’s termination of Ms. Asabor’s employment was a pretext for race, national

      origin and age discrimination.

23.   As a result of the discriminatory termination set forth above, Ms. Asabor has suffered and

      will continue to suffer a loss of income and benefits, anger, frustration, a sense of

      hopelessness, alienation, emotional distress, a loss of enjoyment of life and other

      consequential damages.

           COUNT I- RACE AND NATIONAL ORIGIN DISCRIMINATION

24.   The plaintiff restates and realleges as though fully set forth herein paragraphs 1-23 of this

      Complaint.

25.   The defendant terminated Ms. Asabor’s employment by it and treated her differently from

      and more harshly than non African and non African-American employees at least in part

      because of her race and national origin.



                                                 3
  Case 1:20-cv-01067-JTN-SJB ECF No. 1, PageID.4 Filed 11/05/20 Page 4 of 5




26.     As a result of the discrimination set forth above, Ms. Asabor suffered and will continue to

        suffer the damages set forth above.

27.     These claims are actionable under the Elliott-Larsen Civil Rights Act, MCL 37.2101 et

        seq.

        WHEREFORE, the plaintiff Patience Asabor requests a judgment against the defendant

and would include appropriate equitable relief, including reinstatement or front pay; appropriate

legal relief, including compensation both for her loss of income and benefits and for her

intangible damages past and future, all recoverable interest, all attorney’s fee under state law, costs

, and any other relief this court deems fair and just.

                             COUNT II – AGE DISCRIMINATION

28.     The plaintiff restates and realleges as though fully set forth herein paragraphs 1-27 of this

        Complaint.

29.     The defendant terminated Ms. Asabor’s employment by it and treated her differently from

        and more harshly than substantially younger employees at least in part because of her age.

30.     As a result of the discrimination set forth above, Ms. Asabor suffered and will continue to

        suffer the damages set forth above.

31.     This claim is actionable under Elliott-Larsen Civil Rights Act, MCL 37.2101 et. seq.

        WHEREFORE, the plaintiff Patience Asabor requests a judgment against the defendant

and would include appropriate equitable relief, including reinstatement or front pay; appropriate

legal relief, including compensation for both her loss of income and benefits and for her intangible

damages past and future, all recoverable interest, all attorney’s fee under state law, costs , and any

other relief this court deems fair and just.




                                                   4
  Case 1:20-cv-01067-JTN-SJB ECF No. 1, PageID.5 Filed 11/05/20 Page 5 of 5




Dated: November 5, 2020                   WILLIAM F. PIPER, PLC.
                                          Attorney for Plaintiff



                                   By:  /s/ William F. Piper
                                        William F. Piper (P38636)
                                   BUSINESS ADDRESS:
                                        1611 W. Centre Avenue, Suite 209
                                        Portage, MI 49024
                                        (269) 321-5008




                                      5
